DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112(a)
The rejection of claims 1, 19 & 20 under 35 USC § 112(a) has been withdrawn. 

Claim Rejections - 35 USC § 112(b)
Claims 1, 19 & 20 were amended, however, the amended claims 1, 19 & 20 are still indefinite.
Claim 1 recites that the series of database transactions cause a change of state of the database from a previous state to a new state… the DBMS is configured to generate a series of transaction log records… wherein each transaction log record corresponds to one of the series of database transactions… In light of the claimed languages, a series of database transactions T1-T2-T3-T4 cause a change of state of the database from STATE 1[Wingdings font/0xE0]STATE2[Wingdings font/0xE0]STATE3[Wingdings font/0xE0]STATE4, wherein a series of transaction log record R1-R2-R3-R4 are generated and each of R1-R2-R3-R4 corresponding to each of database transactions T1-T2-T3-T4. 
Claim 1 further revises that recover a most recent state of the database from a most recent transaction log record and the previous state of the database. 
It is unclear which state in the series of states corresponding to the series of database transactions, e.g., STATE1[Wingdings font/0xE0]STATE2[Wingdings font/0xE0]STATE3[Wingdings font/0xE0]STATE4, is the previous state to recover a most recent state of the database from a most recent transaction log record and the previous state of the database.
For at least the reasons as noted, the rejection of claims 1, 19 & 20 under 35 USC 112(b) is sustained.

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection under 35 USC § 103 have been fully considered but they are not persuasive. 
The applicants argued that no combination of Batishchev, Sharm, and Grubov describes or suggests each and every feature recited in Claim 1. The Office relies on Grubov for allegedly describing “whereby the database is fully recoverable from the series of transaction log records immutably stored in the blockchain.” The Office asserts that Grubov can recover a new state of a database by starting at a known prior state and applying transaction associated with a ledger that occurred after that state… Applicant submits that Claim 1 is not simply directed to recovering a new state of a database, but rather, recovering the new state of the databased based on what is stored in the blockchain. Grubov fails to describe or suggest that the information used to recover a new state of the database in Grubov is from what is stored in a blockchain. As such, the Office relies on Batishchev for allegedly describing storing transaction data in a blockchain. However, even assuming Batishchev describes storing transaction data in a blockchain, Batishchev does not describe the ability to fully recover the database from a series of transaction log records immutably stored in the blockchain.
The examiner respectfully disagrees.
GRUBOV teaches a database system (GRUBOV, Abstract). GRUBOV teaches that one or more processors programed (GRUBOV, ¶¶ 0032[Wingdings font/0xE0]0033) for restoring a database (GRUBOV, Abstract), wherein a restoration is based on logged transactions corresponding to current state and the previous checkpoint (GRUBOV, ¶ 0002).
The teaching as noted in GRUBOV indicates that  
one or more processors programed to recover a most recent state of the database from a most recent transaction log record and the previous state of the database, e.g., logged transactions are used to restore the database to a current state by starting at the previous checkpoint and applying transactions that occurred after the previous checkpoint (GRUBOV, ¶ 0002), whereby the database is fully recoverable from the series of transaction log records, e.g., the database is fully recoverable based on logged transactions starting at the previous checkpoint (GRUBOV, ¶ 0002).
Obviously, the teaching of recovery from GRUBOV could be used for a series of transaction log records immutably stored in the blockchain as taught in BATISHCHEV (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites that the series of database transactions cause a change of state of the database from a previous state to a new state… the DBMS is configured to generate a series of transaction log records… wherein each transaction log record corresponds to one of the series of database transactions… In light of the claimed languages, a series of database transactions T1-T2-T3-T4 cause a change of state of the database from STATE 1[Wingdings font/0xE0]STATE2[Wingdings font/0xE0]STATE3[Wingdings font/0xE0]STATE4, wherein a series of transaction log record R1-R2-R3-R4 are generated and each of R1-R2-R3-R4 corresponding to each of database transactions T1-T2-T3-T4. 
Claim 1 further revises that recover a most recent state of the database from a most recent transaction log record and the previous state of the database. 
It is unclear which state in the series of states corresponding to the series of database transactions, e.g., STATE1[Wingdings font/0xE0]STATE2[Wingdings font/0xE0]STATE3[Wingdings font/0xE0]STATE4, is the previous state to recover a most recent state of the database from a most recent transaction log record and the previous state of the database.

Claims 19 & 20 include features analogous to claim 1. Claims 19 & 20 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BATISHCHEV [US 10,296,764 B1] in view of SHARMA et al. [Detecting Insider Attacks on Databases using Blockchains], hereinafter referred to as SHARMA, and further in view of GRUBOV et al. [US 2009/0307277 A1], hereinafter referred to as GRUBOV.

Regarding claim 1, BATISHCHEV teaches a database system. The database system as taught in BATISHCHEV reads on claim 1 as shown below.

CLAIM 1
A database system comprising: 

computer readable storage media;

one or more processors having access to the computer readable storage media and configured to execute a database management system (DBMS) for managing a database embodied in the computer readable storage media; and




at least one computer interface configured to receive transaction execution messages relating to the database;
wherein the DBMS comprises one or more transaction processing engines configured to execute a series of database transactions, each being executed according to one or more commands received in at least one transaction execution message, wherein the series of database transactions cause a change of state of the database from a previous state to a new state;



wherein the DBMS is configured to generate a series of transaction log records; and provide the series of transaction log records to a blockchain network for storing in a blockchain secured by the blockchain network;






wherein each transaction log record corresponds to one of the series of  database transactions and comprises (ii) results generated in response to an execution of the one of the series of database transactions. 


BATISHCHEV 
A database system as in FIG. 1  comprising: 
at least one computer storage device (BATISHCHEV, Col. 21-Lines 15[Wingdings font/0xE0]37);
at least one processor having access to the at least one computer storage device (BATISHCHEV, Col. 22-Line 65[Wingdings font/0xE0]Col. 23-Line 34) and configured to execute a human resources system for managing a database embodied in the at least one computer storage device (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]34 & Col. 19-Lines 23[Wingdings font/0xE0]62); and
front end interface 206 is configured to receive requests relating to the database (BATISHCHEV, Col. 15-Lines 37[Wingdings font/0xE0]57);
wherein the human resources system comprises a database engine is configured to execute a plurality of database transactions (BATISHCHEV, Col. 13-Lines 22[Wingdings font/0xE0]51), wherein each transaction is executed according to a write transaction (BATISHCHEV, Col. 2-Lines 57[Wingdings font/0xE0]65) received in an update request causes a change of state of the database from a previous state to a new state (BATISHCHEV, Col. 2-Lines 34[Wingdings font/0xE0]56 & Col. 16-Line 60[Wingdings font/0xE0]Col. 17-Line 9);
wherein the human resources system is configured to generate a plurality of transaction ledgers (BATISHCHEV, Col. 3-Lines 23[Wingdings font/0xE0]46) and provide the plurality of transaction ledger to a blockchain network as in FIG. 2 for storing in a hierarchical cryptographically secured ledger as blockchain secured by a cryptographic certificate/key or digital signature (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18);
wherein each transaction ledger corresponds to one of the database transactions (BATISHCHEV, Col. 3-Lines 40[Wingdings font/0xE0]44 & Col. 3-Line 62[Wingdings font/0xE0]Col. 4-Line 3) and comprises results, e.g., committed status, of an execution of the one of the database transactions (BATISHCHEV, Col. 17-Lines 39[Wingdings font/0xE0]47).


	BATISHCHEV further teaches that the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21). However, BATISHCHEV does not explicitly teach (i) a full text of applicable transaction execution messages as signed and submitted by a user’s client is included in each transaction ledger. 
SHARMA teaches a system and method comprising a relational database and a blockchain. To perform an INSERT query, a user logs in the application using his credentials and requests an INSERT query in the relational database. The application then (1) extracts all the field of the INSERT query in form of tuples, (2) hashes the generated tuples, (3) stores the database query and the hashed value of the transaction in an internal log (SHARMA, 3.2 INSERT query).
The teaching from SHARMA as noted reads on the limitation each transaction log record corresponds to one of the series of database transactions and comprises (i) a full text of applicable transaction execution messages as signed and submitted by a user’s client, e.g., an internal log corresponds to a transaction (i.e., INSERT query) of a plurality of transactions such as INSERT, SELECT…, wherein the internal log comprises an INSERT query & hashed value of the transaction that was logged in and requested by an application’s user. 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHARMA into BATISHCHEV in order to manage the hierarchical cryptographically secured ledger.  
BATISHCHEV further discloses that the series of transaction log records immutably stored in the blockchain (BATISHCHEV, Col. 2-Lines 47[Wingdings font/0xE0]53). 
However, BATISHCHEV & SHARMA do not explicitly teach the limitations the one more processors programed to recover a most recent state of the database from a most recent transaction log record and the previous state of the database, whereby the database is fully recoverable from the series of transaction log records.
GRUBOV teaches a database system (GRUBOV, Abstract). GRUBOV teaches that one or more processors programed (GRUBOV, ¶¶ 0032[Wingdings font/0xE0]0033) for restoring a database (GRUBOV, Abstract), wherein a restoration is based on logged transactions corresponding to current state and the previous checkpoint (GRUBOV, ¶ 0002).
The teaching as noted in GRUBOV indicates that  
one or more processors programed to recover a most recent state of the database from a most recent transaction log record and the previous state of the database, e.g., logged transactions are used to restore the database to a current state by starting at the previous checkpoint and applying transactions that occurred after the previous checkpoint (GRUBOV, ¶ 0002), whereby the database is fully recoverable from the series of transaction log records, e.g., the database is fully recoverable based on logged transactions starting at the previous checkpoint (GRUBOV, ¶ 0002).
Obviously, the teaching of recovery from GRUBOV could be used for a series of transaction log records immutably stored in the blockchain as taught in BATISHCHEV (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18). 
 It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GRUBOV into BATISHCHEV & SHARMA in order to manage a relational database.  

Regarding claim 2, BATISHCHEV further discloses that the series of transaction log records being immutably stored in the blockchain enables the database to not equivocate on the series of transactions once the series of transaction log records have been written to the blockchain (BATISHCHEV, Col. 2-Lines 47[Wingdings font/0xE0]53 & Col. 15-Lines 25[Wingdings font/0xE0]36).

Regarding claim 3, BATISHCHEV further discloses that the series of transaction log records comprises ordering data generated by the DBMS, which define a relative order of execution for the database transactions (BATISHCHEV, Col. 3-Lines 40[Wingdings font/0xE0]46), and wherein the ordering data comprises sequence numbers and/or timestamps assigned to the series of transaction log records by the DBMS (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46).

Regarding claim 4, SHARMA further discloses that each transaction log record comprises a client cryptographic signature for verifying the one or more commands comprised therein, the cryptographic signature having been generated by a source of the at least one transaction execution message (SHARMA, , 3.2 INSERT query).

Regarding claim 5, SHARMA further teaches that a client signature and a server signature applied to each transaction log record together in the series of transaction log records, e.g., user’s private key & broadcasted hash value applied to internal log, with a block signature applied independently within the blockchain network provide data verification mechanism for the series of transaction log records, e.g., hash signature of each block as shown in FIG. 2 (SHARMA, 3.2 INSERT query).

Regarding claim 6, SHARMA further discloses that each transaction log record comprises a cryptographic signature for verifying the results comprised therein, the cryptographic signature having been generated by the one or more transaction processing engines which executed the database transaction to which the transaction log record relates (SHARMA, 3.2 INSERT query & 3.3 Detecting unauthorized modifications in the database).

Regarding claim 7, BATISHCHEV further discloses that the DBMS is configured to determine when each transaction log record has been stored immutably in the blockchain according to a consensus protocol of the blockchain network, and only commit, to the database, the corresponding database transaction in response to determining that it has been immutably stored (BATISHCHEV, Col. 12-Lines 22[Wingdings font/0xE0]45 & Col. 15-Lines 28[Wingdings font/0xE0]36).

Regarding claim 8, BATISHCHEV further discloses that the DBMS is configured to commit each transaction log record to the database independently of the storage of the transaction log record in the blockchain (BATISHCHEV, Col. 10-Lines 33[Wingdings font/0xE0]48).

Regarding claim 9, SHARMA further discloses that each of the one or more transaction processing engines is configured to interpret the one or more commands in accordance with a database query language (SHARMA, 3. Proposed Solution & 3.2 INSERT query).

Regarding claim 10, 
BATISHCHEV further discloses that the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21). 
SHARMA further discloses that the database query language is a Structured Query Language (SQL) for the relational database, the one or more commands taking the form of one or more SQL statements (SHARMA, 3. Proposed Solution & 3.2 INSERT query).

Regarding claim 11, SHARMA further discloses each of the transaction log records comprises a transaction identifier and the database system further comprises a validator configured to receive a transaction identifier to be verified and validate the transaction identifier by determining whether it matches the transaction identifier of any transaction log record stored in the blockchain (SHARMA, 3.2 INSERT query & 3.3 Detecting unauthorized modifications in the database).

Regarding claim 12, BATISHCHEV further discloses that each transaction identifier is a sequence number or timestamp (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46).

Regarding claim 13, SHARMA further discloses that the transaction identifier is validated by determining whether it matches the transaction identifier of any transaction log record (SHARMA, 3.2 INSERT query & 3.3 Detecting unauthorized modifications in the database).
BATISHCHEV teaches that transaction log record is determined to have been stored immutably in the blockchain according to a consensus protocol of the blockchain network (BATISHCHEV, Col. 12-Lines 22[Wingdings font/0xE0]45 & Col. 15-Lines 28[Wingdings font/0xE0]36).

Regarding claim 14, BATISHCHEV further discloses that the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21).

Regarding claim 15, SHARMA further discloses that the blockchain network comprises a plurality of trusted execution environments (TEEs) having secure communication channels therebetween (SHARMA, 3. Proposed Solution), wherein the blockchain containing the transaction log records is secured by cryptographic processing applied within the TEEs using private cryptographic keys held in secure storage of the TEEs (SHARMA, 3.2 INSERT query).

Regarding claim 16, SHARMA further discloses that the cryptographic processing comprises cryptographically signing or encrypting the transaction log records for storage in the blockchain (SHARMA, 3.2 INSERT query).

Regarding claim 17, SHARMA further discloses that each database transaction is executed by performing at least one of the following operations on the database: a data query operation, a data manipulation operation, a data definition operation and data control operation (SHARMA, 3.2 INSERT query).

Regarding claim 18, BATISHCHEV further discloses that the transaction processing engines are distributed across multiple computing devices operated by mutually untrusted entities (BATISHCHEV, Col. 15-Lines 3[Wingdings font/0xE0]13 & Col. 16-Lines 23[Wingdings font/0xE0]42).

Regarding claims 19 & 20, BATISHCHEV teaches a method and a database system. The method and database system as taught in BATISHCHEV reads on claims 19 & 20, as shown below.

CLAIMS 19 & 20
A database management system (DBMS) comprising executable instructions stored on a computer-readable storage medium and configured, when executed one or more processors of a database system, to implement the following operations:


receiving, by a processor of a database management system (DBMS) at least one transaction execution message relating to a database managed by the DBMS;


executing a database transaction, by the processor, according to one or more commands comprised in the at least one transaction execution message, wherein the execution of the database transaction causes a change of state of the database from a previous state to a new state;




generating, by the processor, a transaction log record comprising results generated in response to the execution of the database transaction as generated by the transaction processing engine; and
providing, by the processor, the transaction log record to a blockchain network, which causes the transaction log record to be stored in a blockchain secured by the blockchain network 








by not allowing the database to equivocate on the transaction once the transaction log record has been written to the blockchain, 


wherein the transaction log record forms part of a sequence of transaction log records stored in the blockchain.
BATISHCHEV 
A human resource system as shown in BATISHCHEV’s FIG. 1 comprising executable instructions stored on a computer-readable storage medium and configured, when executed one or more processors of a database system, to implement the following operations (BATISHCHEV, Col. 19-Line 63[Wingdings font/0xE0]Col. 20-Line 3): 
requests relating to a database are received (BATISHCHEV, Col. 15-Lines 37[Wingdings font/0xE0]57), wherein the database is managed by the human resources system (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]34 & Col. 19-Lines 23[Wingdings font/0xE0]62);
a database transaction is executed (BATISHCHEV, Col. 13-Lines 22[Wingdings font/0xE0]51), wherein the database transaction is executed according to a write transaction (BATISHCHEV, Col. 2-Lines 57[Wingdings font/0xE0]65) received in an update request causes a change of state of the database from a previous state to a new state (BATISHCHEV, Col. 2-Lines 34[Wingdings font/0xE0]56 & Col. 16-Line 60[Wingdings font/0xE0]Col. 17-Line 9);
a transaction ledger is generated (BATISHCHEV, Col. 3-Lines 23[Wingdings font/0xE0]46), wherein the transaction ledger comprises results, e.g., committed status, of an execution of the database transaction (BATISHCHEV, Col. 17-Lines 39[Wingdings font/0xE0]47); 
the transaction ledger is provided to a blockchain network as in FIG. 2 (BATISHCHEV, Col. 3-Lines 23[Wingdings font/0xE0]46) for storing in a hierarchical cryptographically secured ledger as blockchain (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18), wherein the hierarchical cryptographically secured ledger is secured in the blockchain network as in FIG. 2 by a cryptographic certificate/key or digital signature (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18),
wherein the transaction ledger is immutably stored and the immutability of the transaction is fully retained once the transaction ledger is written to the blockchain (BATISHCHEV, Col. 2-Lines 47[Wingdings font/0xE0]53),
wherein the transaction ledger is one of a plurality of transaction ledgers (BATISHCHEV, Col. 3-Lines 23[Wingdings font/0xE0]46) stored in the hierarchical cryptographically secured ledger as blockchain (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18).


BATISHCHEV further teaches that the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21). However, BATISHCHEV does not explicitly teach a full text of applicable transaction execution messages as signed and submitted by a user’s client, and the one or more commands that cause the execution of the database transaction is included in each transaction ledger. 
SHARMA teaches a system and method comprising a relational database and a blockchain. To perform an INSERT query, a user logs in the application using his credentials and requests an INSERT query in the relational database. The application then (1) extracts all the field of the INSERT query in form of tuples, (2) hashes the generated tuples, (3) stores the database query and the hashed value of the transaction in an internal log (SHARMA, 3.2 INSERT query).
The teaching from SHARMA as noted reads on the limitation each transaction log record corresponds to one of the database transactions and comprises (i) a full text of applicable transaction execution messages as signed and submitted by a user’s client, e.g., an internal log corresponds to a transaction (i.e., INSERT query) of a plurality of transactions such as INSERT, SELECT…, wherein the internal log comprises an INSERT query & hashed value of the transaction that was logged in and requested by an application’s user; the one or more commands that cause the execution of the database transaction, e.g., an INSERT command according to the transaction was executed, is included in each transaction record (SHARMA, 3.2 INSERT query).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHARMA into BATISHCHEV in order to manage the hierarchical cryptographically secured ledger.
BATISHCHEV & SHARMA do not explicitly teach the limitations recovering the most recent state of the database from a most recent transaction log record and the previous state of the database, and the database is fully recoverable from a plurality of transaction ledgers in the hierarchical cryptographically secured ledger (i.e., sequence of transaction log records stored in the blockchain).
GRUBOV teaches a database system (GRUBOV, Abstract). GRUBOV teaches that one or more processors programed (GRUBOV, ¶¶ 0032[Wingdings font/0xE0]0033) for restoring a database (GRUBOV, Abstract), wherein a restoration is based on logged transactions corresponding to current state and the previous checkpoint (GRUBOV, ¶ 0002).
The teaching as noted in GRUBOV indicates the step of recovering the most recent state of the database from a most recent transaction log record and the previous state of the database, e.g., logged transactions are used to restore the database to a current state by starting at the previous checkpoint and applying transactions that occurred after the previous checkpoint (GRUBOV, ¶ 0002), and the database is fully recoverable, e.g., the database is fully recoverable based on logged transactions starting at the previous checkpoint (GRUBOV, ¶ 0002).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GRUBOV into BATISHCHEV & SHARMA in order to manage a relational database.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 25, 2022